DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 9/23/2021, with respect to Claims 1, 12, and 14 have been fully considered and are persuasive.  The objection of Claims 1, 12, and 14 has been withdrawn. 
Claims 1, 12, and 14 were objected for insufficient antecedent basis for the recitation "the asset" in claims 1, 12 and 14. The applicant has amended claims 1 and 12 to recite "the metallic asset" and has cancelled Claim 14. 
The objection is hereby withdrawn by the examiner as the amendment is considered sufficient. 
Applicant’s arguments, see pages 9-10, filed 11/16/2021, with respect to Claims 1-4, 7, 9, 11, and 13 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1-4, 7, 9, 11, and 13 has been withdrawn. 
The applicant has amended independent claim 1 to recite “wherein the measurement device is electrically coupled to the probe and a local ground of the switched input signal generator, wherein the signal response is a time-dependent change in one or more electrical parameters of the switched input signal at the probe as a function of a capacitance of the asset and the coated surface of the asset contacted by the conductive tip.” The applicant has also amended claim 1 to recite “wherein the detection circuit is configured to detect a holiday based 
The applicant argues that LANGLEY discloses a holiday inspection device that requires, in a conventional manner, having two points of contact with the pipe, namely, the conductive brush and a capacitive pad. See e.g., FIG. 5 of LANGLEY. The detection circuit of LANGLEY is configured to detect defects in the pipe by monitoring the signal received at the capacitive pad from the conductive brush. See e.g., FIG. 5 and [0032] of LANGLEY. 
By contrast, the applicant argues that the detection device of amended claim 1 has a conductive probe which creates only one point of electrical contact with the metallic asset and the detection circuit the electrical signal response through the probe to detect holidays - not a separate electrical contact. Thus, LANGLEY fails to disclose or suggest the device of amended claim 1 which recites, inter alia, "the detection circuit is configured to detect a holiday based on the measured signal response due to the contact by the conductive tip and without any additional electrical connection between the detection circuit and the metallic asset." In view of the foregoing, amended claim 1 is novel and non-obvious over LANGLEY. 
Moreover, conspicuously absent from LANGLEY or CN Pub. No. CN103983666A to Shen ("SHEN"), or any remaining citations, is a coating defect detection device in which the measurement device is configured to measure a signal response which is "a time-dependent change in one or more electrical parameters of the switched input signal as a function of a capacitance of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip," as recited in amended claim 1. The applicant further claims that amended previously used to rejected now cancelled claim 14) whether considered alone or in combination. 
The arguments and amendment presented by the applicant are considered sufficient in overcoming the 35 U.S.C. 102 rejection of Claim 1, therefore the rejection of Claims 1-4, 7, 9, 11, and 13 are hereby withdrawn. 
Specification
The disclosure is objected to because of the following informalities:  With respect to Figure 1A – reference is made to “… circuit 150 includes a switching DC voltage generator 170...” on page 5, lines 10-11.   Then later on page 5, lines 19-20, reference is made to “… circuit 150 also includes an electrical measurement tool 170…” and then on page 6, line 12, reference is made to “the switch 170.” For the sake of examination, the measurement tool is being considered as 180 in Figure 1A, and the switching DC voltage generator is being considered as 170. These items need to be properly referenced in accordance with the drawings, for example, “the switch” should refer to “the switching DC voltage generator”. 
Appropriate correction is required.
Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a device for detecting defects in a coating applied to a surface of a metallic asset, the device comprising: a detection circuit, including a probe having a conductive tip configured to be moved along the coated surface of the metallic asset during inspection, a switched input signal generator for providing a switched input signal to the conductive probe, a measurement device for measuring a signal response of the detection circuit, wherein the signal response is a function of the switched input signal and one or more electrical properties of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the measurement device is electrically coupled to the probe and a local ground of the switched input signal generator, wherein the signal response is a time-dependent change in one or more electrical parameters of the switched input signal as a function of a capacitance of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the detection circuit is configured to detect a holiday based on the measured signal response due to the contact by the conductive tip and without any additional electrical connection between the detection circuit and the metallic asset (highlighted for emphasis). 
Claims 2-4, 7-9, and 11-13 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-4, 7-9, and 11-13 are too considered as allowed. 
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose a device for detecting defects in a coating applied to a surface of a metallic asset, the device comprising: a detection circuit, including a probe having a conductive tip configured to be moved along the coated surface of the metallic asset during inspection; a switched input signal generator for providing a switched input signal to the conductive probe;{00501/007838-USO/02862551.1 13Docket No.: 00501/007838-USO SA4228a measurement device for measuring a signal response of the detection circuit, wherein the signal response is a function of the switched input signal and one or more electrical properties of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the signal response is one or more of: a transient voltage magnitude, a magnitude of current flow through the probe, a rate of change of the measured voltage over time, and an amount of current flowing through the probe over time; and a processor operatively connected to the measurement device, wherein the processor is configured to compare the measured signal response to a baseline signal response, wherein the baseline signal response is the signal response of the circuit measured in the absence of a holiday, wherein the detection circuit is configured to detect a holiday based on the measured signal response and without any common ground connection between the detection circuit and the metallic asset, wherein the detection circuit is configured to measure one or more of a peak voltage and an average voltage, and wherein during operation the processor is configured to monitor changes in the measured voltage and detect a holiday when the voltage achieved during a given cycle period drops below a threshold voltage (highlighted for emphasis). 
Claim 6 depends upon that of Claim 5, and require all of the limitations of Claim 5, therefore Claim 6 is too considered as allowed. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a device for detecting defects in a coating applied to a surface of a metallic asset, the device comprising: a detection circuit, including a probe having a conductive tip configured to be moved along the coated surface of the metallic asset during inspection; a switched input signal generator for providing a switched input signal to the conductive probe, wherein the input signal is a square wave having a switching frequency in the range of lOkHz-100kHz and a peak voltage in the range of 5-10V, a measurement device for measuring a signal response of the detection circuit, wherein the signal response is a function of the switched input signal and one or more electrical properties of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the signal response is one or more of: a transient voltage magnitude, a magnitude of current flow through the probe, a rate of change of the measured voltage over time, and an amount of current flowing through the probe over time; and a processor operatively connected to the measurement device, wherein the processor is configured to compare the measured signal response to a baseline signal {00501/007838-USO/02862551.1 15Docket No.: 00501/007838-USOSA4228response, wherein the baseline signal response is the signal response of the circuit measured in the absence of a holiday, wherein the detection circuit is configured to detect a holiday based on the measured signal response and without any common ground connection between the detection circuit and the metallic asset.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose a device for detecting defects in a coating applied to a surface of a metallic asset, the device comprising: a detection circuit, including a probe having a conductive tip configured to be moved along the coated surface of the metallic asset during inspection, a power source,{00501/007838-USO/02862551.1 }6Docket No.: 00501/007838-USO SA4228a switched input signal generator configured to generate a high-voltage switched input signal using the power source and output the high-voltage switched input signal to the conductive probe, wherein during operation the signal generator and probe are configured to create a voltage potential at the conductive tip suitable for arcing between the metallic asset and the conductive tip when the conductive tip is proximate to a defect in the coating, a sensing resistor, a measurement device for measuring a signal response of the detection circuit, wherein the signal response is a change in one or more electrical parameters of the switched input signal as a function of arcing between the metallic asset and the conductive tip, wherein the measurement device measures one or more of a voltage and a current across the sensing resistor, and wherein the sensing resistor is provided at one of: a low-voltage side of the detection circuit wherein the low-voltage side is between a power source and the switched input signal generator, and a high-voltage side of the detection circuit wherein the high-voltage side is between the switched input signal generator and the probe, wherein the detection circuit is configured to detect arcing based on the measured signal response, thereby detect the existence of a holiday, and wherein the detection circuit is configured to detect arcing without reference to any common ground connection between the detection circuit and the metallic asset.
Claims 16-19 depend upon that of Claim 15, and require all of the limitations of Claim 15, therefore Claims 16-19 are too considered as allowed. 
Examiner’s Note: 
Prough (US 6,184,691 B1) is considered the closest prior art, and while the previously relied upon reference of Langley (US 8,633,713 B2) does disclose a switched input signal generator, the combination would teach away from Prough, nor would it be obvious to modify Prough in view of Langley. 
Prough discloses a device for detecting defects in a coating applied to a surface of a metallic asset (the insulated wire, such as magnet wire, is produced in large commercial quantities from bare copper wire, aluminum wire, or another conductor, by applying a dielectric coating to the bare conductor is considered the metallic asset) (col. 1, lines 7-10), the device  comprising: a detection circuit item (see  figure 1), including a probe (item 36 (shown as item 30 near the W), figure 1) having a conductive tip (the wheel shown in figure 1) configured to be moved along the coated surface of the metallic asset during inspection (col. 4, lines 36-38), a switched input signal generator for providing a switched input signal to the conductive probe, a measurement device (item 60, figure 1) for measuring a signal response of the detection circuit (see figure 1), wherein the signal response is a function of the switched input signal and one or more electrical properties of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the measurement device is electrically coupled to the probe and a local ground of the switched input signal generator, wherein the signal response is a time-dependent change in one or more electrical parameters of the switched input signal as a function of a capacitance of the metallic asset and the coated surface of the metallic asset contacted by the conductive tip, and wherein the detection circuit (see figure 1) is configured to detect a holiday based on the measured signal response due to the contact by the conductive tip (the wheel 36 in figure 1) (col. 4, lines 36-38) and without any additional electrical connection between the detection circuit and the metallic asset (only the wheel 36 is in contact with the metallic asset, there are not any additional electrical connections between the circuit and the metallic asset).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866